 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                    No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13              v.                                      ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                         Defendants.
16

17

18                   Plaintiff, who is proceeding pro se, brings this civil action. No defendants have

19   appeared.1 The matter is currently set for an initial scheduling conference on March 6, 2019, at

20   10:00 a.m. before the undersigned in Redding, California. Because, however, plaintiff has not

21   completed service on all defendants and has not filed a scheduling conference statement within

22   the time specified in the court’s October 24, 2018, order, the scheduling conference is vacated.

23   Plaintiff will nonetheless be required to appear on March 6, 2019, at 10:00 a.m., in Redding,

24   ///

25   ///

26   ///

27          1
                    Of the six defendants named in the complaint, only defendant Joseph Hott has
     been served. See Doc. 10. Defendant Hott failed to respond to the complaint within the required
28   time and the Clerk of the Court has entered his default. See Doc. 12.
                                                       1
 1   California, to show cause why this action should not be dismissed for lack of prosecution and

 2   failure to comply with court rules and orders. See Local Rule 110.

 3                 IT IS SO ORDERED.

 4

 5

 6   Dated: February 28, 2019
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
